FILED
                               NOT FOR PUBLICATION                                    AUG 05 2010

                                                                                  MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                              U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



 DAVID PARMETER, et al.,                                No. 09-55858

                Plaintiffs/Appellants,

   v.                                                   MEMORANDUM *

 AMERICAN FEDERATION OF
 MUSICIANS OF THE UNITED STATES
 AND CANADA, et al.,

                Defendants/Appellees.



                      Appeal from the United States District Court
                         for the Central District of California
                     Margaret M. Morrow, District Judge, Presiding

                            Argued and Submitted June 8, 2010
                                  Pasadena, California

Before: NELSON and GOULD, Circuit Judges, and DOWD, Senior District
Judge.**




         *
              This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
        **
               The Honorable David D. Dowd, Jr., Senior District Judge for the Northern
District of Ohio, sitting by designation.
      Plaintiffs David Parmeter, Anatoly Rosinsky, and Andrew Shulman appeal

the district court’s grant of summary judgment in favor of defendant American

Federation of Musicians of the United States and Canada (“AFM”), and defendant

Professional Musicians Local 47, American Federation of Musicians (“Local 47"),

on plaintiffs’ complaint alleging breach of contract and breach of the duty of fair

representation regarding the collection of work dues from plaintiffs for work

performed under promulgated video game and other “non-negotiated” electronic

media agreements. For substantially the same reasons stated by the district court,

the district court’s grant of summary judgment in favor of defendants is

AFFIRMED.

A.    Background

      The plaintiffs are musicians who are members of defendant Local 47, which

is a local affiliate of defendant AFM. As union members, plaintiffs pay work dues

based on their earnings as professional musicians. AFM governing documents

regulate the payment of work dues, and provide for the collection of work dues

based on earnings for musical services rendered pursuant to “AFM-negotiated”

agreements. In their complaint, plaintiffs allege that defendants improperly

collected work dues for musical services rendered pursuant to agreements that are

not “AFM-negotiated” agreements.


                                          2
B.    Standard of Review

      “We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the non-moving party.” Au-Tomotive

Gold Inc. v. Volkswagen of Am., Inc., 603 F.3d 1133, 1135 (9th Cir. 2010) (citing

Universal Health Servs., Inc. v. Thompson, 363 F.3d 1013, 1019 (9th Cir. 2004)).

The district court’s decision will be affirmed if the district court applied the correct

substantive law and there is no genuine issue of material fact when the evidence is

viewed in the light most favorable to the non-moving party. Black Star Farms

LLC v. Oliver, 600 F.3d 1225, 1229-30 (9th Cir. 2010) (quoting S.D. Myers, Inc. v.

City & County of San Francisco, 253 F.3d 461, 466 (9th Cir. 2001)).

C.    Discussion

      The district court’s opinion and order granting summary judgment in favor

of defendants reflects a thorough analysis of the law and the facts. After

conducting a de novo review, this Court concludes that the district court applied the

correct substantive law in the Ninth Circuit, which provides that a union’s

interpretation of its own rules, regulations and governing documents will not be

disturbed if that interpretation is not patently unreasonable, and if there is no

evidence of bad faith or special circumstances that justifies judicial interference.




                                            3
         When challenged by the plaintiffs before this lawsuit was filed regarding the

propriety of collecting work dues for musical services performed under

promulgated video game and other “non-negotiated” electronic media agreements,

the defendants considered plaintiffs’ concerns but concluded that the collection of

work dues for the agreements at issue was proper pursuant to the relevant

parameters established by the AFM regarding work dues. After an extensive

review of undisputed material facts, the district court concluded that the AFM’s

interpretation of its governing documents that regulate work dues was not patently

unreasonable and that plaintiffs failed to raise triable issues of fact regarding bad

faith or special circumstances. Upon examination of the facts in a light most

favorable to the plaintiffs, this Court concludes that there are no genuine issues of

material fact in dispute that support a different conclusion.

         Accordingly, we affirm the district court’s grant of summary judgment in

favor of defendants for substantially the same reasons as stated by the district

court.

         AFFIRMED.




                                            4